393 U.S. 821
89 S.Ct. 149
21 L.Ed.2d 93
John DAVIS, petitioner,v.MISSISSIPPI.
No. 60, Misc.
Supreme Court of the United States
October 14, 1968

Jack Greenberg, Michael Meltsner, Melvyn Zarr, Anthony G. Amsterdam and Jack Young, for petitioner.
Joe T. Patterson, Atty. Gen. of Mississippi, and G. Garland Lyell, Jr., Asst. Atty. Gen., for respondent.


1
Motion for leave to proceed in forma pauperis granted. Petition for writ of certiorari to the Supreme Court of Mississippi granted limited to the first question presented by the petition which reads as follows:


2
'Whether the introduction into evidence at petitioner's      criminal trial of his fingerprints, taken as a result of      petitioner's illegal arrest, violated petitioner's rights      under the Fourth and Fourteenth Amendments?' Case transferred      to the appellate docket and placed on the summary calendar.